Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him as endorser, and seeks its reversal on the ground of irregularity and insufficiency of notice of protest.
*114Eastern Dist.
March, 1840.
The certificate of the notary shows that “ notice was left at the office of the defendant, he not being in.”
We are of opinion the inferior court did not err.
It has been held, and is so laid down in Bayley on Bills, edition of 1826, page 176, “ that sending a verbal notice to a man’s place of business at a time when he or some of his people might be reasonably expected to be there, is sufficient; and that it is not necessary to send or leave a written notice ; or to send to the house where he lives.”
In this case the notary called and delivered the notice at the office of the defendant.
In New-York, it was deemed sufficient notice to the endorser, where he had shut up his house in town temporarily and retired to his country-house, to put the notice in the keyhole of the ' house in town. Stewart vs. Eden, 2 Cain's Reports, 121.
Chancellor Kent says, “ the notice in all cases is good if left at the dwelling-house of the -party in a way reasonably calculated to bring the knowledge of it home to him ; and if the house be shut up by a temporary absence, still the notice may be left there.” 3 Kent’s Commentaries, 107.
If a person has an office where he transacts business, there is no- place where notice may be more safely left, to bring the knowledge of it home to him, than there. We conclude, therefore, that service of notice was properly made in this case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed with costs.